J. S54042/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                            Appellee        :
                                            :
                    v.                      :
                                            :
JACOB MATTHEW CHRISTINE,                    :
                                            :
                            Appellant       :     No. 858 EDA 2015

                  Appeal from the PCRA Order March 10, 2015
             In the Court of Common Pleas of Northampton County
               Criminal Division No(s).: CP-48-CR-0001993-2007

BEFORE: BOWES, PANELLA, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                      FILED JANUARY 15, 2016

        Appellant, Jacob Matthew Christine, appeals pro se from the order of

the Northampton County Court of Common Pleas dismissing his second Post

Conviction Relief Act1 (“PCRA”) petition as untimely.      Appellant claims he

unknowingly and involuntarily entered a guilty plea to driving with a

suspended license2 and the trial court’s sentence of restitution was illegal.

We are constrained to affirm.




*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
2
    75 Pa.C.S. § 1543(a).
J.S54042/15


        On March 8, 2007, Appellant was charged with unauthorized use of a

motor vehicle,3 theft by unlawful taking,4 receiving stolen property,5 and

driving while operating privileges suspended or revoked.6             Appellant

proceeded to a jury trial on March 4, 2008, but the trial court declared a

mistrial that same day after a witness referred to Appellant’s incarceration.

        Two months after the declaration of mistrial,

           [o]n May 5, 2008, [Appellant] plead[ed] guilty to the
           summary offense of Driving While Operating Privileges
           Suspended or Revoked under 75 Pa.C.S.A. § 1543(a). At
           that time, th[e trial c]ourt sentenced [Appellant] to ninety
           (90) days county probation for the purpose of collecting
           restitution in the amount of Four Thousand Three Hundred
           Eighty Six dollars, and Twenty-Eight cents ($4,386.28). In
           addition, th[e c]ourt Ordered [Appellant] to pay a Two
           Hundred dollar ($200.00) fine. [The maximum date of
           supervision expired on August 5, 2008.] Subsequently, on
           August 15, 2008, th[e c]ourt terminated supervision of
           [Appellant] and transferred his outstanding payment
           obligation to the Northampton County Criminal Division for
           collection.

              On November 24, 2008, [Appellant] appealed his
           sentence to the Superior Court of Pennsylvania, which was
           quashed as untimely pursuant to sections 105(b) and
           903(a) of the Pennsylvania Rules of Appellate Procedure.
           Thereafter, on April 13, 2009, [Appellant] filed his first
           PCRA [petition], followed by a second PCRA on May 7,
           2009, wherein he claimed relief identical to that contained
           in his first PCRA [petition]. On June 1, 2009, and June 10,

3
    18 Pa.C.S. § 3928(a).
4
    18 Pa.C.S. § 3921(a).
5
    18 Pa.C.S. § 3925(a).
6
    75 Pa.C.S. § 1543(a).



                                      -2-
J.S54042/15


         2009, th[e PCRA c]ourt issued Orders denying both of
         [Appellant]’s PCRA Petitions for lack of jurisdiction.
         Thereafter, on June 25, 2009, Appellant filed . . . a Notice
         of Appeal to the Superior Court of Pennsylvania, which was
         [dismissed on March 17, 2010,] due to [Appellant]’s failure
         to file a supporting brief.

         [Almost five years later, on February 3, 2015, Appellant
         filed a pro se motion labeled a “Post Sentence Motion Nunc
         Pro Tunc.” Appellant] challenge[d] the validity of his guilty
         plea and sentence pursuant to the procedures set forth in
         Rule 590 of the Pennsylvania Rules of Criminal Procedure,
         and he assert[ed] his innocence with respect to the
         abovementioned summary offense. . . .

PCRA Ct. Notice of Intent to Dismiss Without a Hr’g Pursuant to Rule of

Crim. P. 907, 2/18/15, at 1-2 (citations omitted).

      The PCRA court construed Appellant’s motion as a second PCRA

petition and determined he was not eligible for relief because he was no

longer serving a sentence and did not seek relief in a timely manner under

the PCRA.     Id. at 3-4.   After issuing its notice of intent to dismiss the

petition and receiving Appellant’s pro se response thereto, the court

dismissed the petition on March 10, 2015. Appellant timely filed a pro se

notice of appeal and complied with the trial court’s order to submit a

Pa.R.A.P. 1925(b) statement. This appeal followed.

      Appellant presents the following questions in his pro se brief:

         Was the 5/28/15 plea [sic] invalid   where it blatantly lacked
         a plea colloquy, gave no notice      of the $6,350.51 court
         costs and restitution calculation    and there was not an
         adequate factual basis for the       plea to the charge of
         “Driving under suspension?”




                                     -3-
J.S54042/15


         Was the 5/28/15 sentence [sic] imposed of the payment of
         $6,350.51 illegal where the only charge [he] was convicted
         of only held a maximum $200 fine, and was a summary
         offence which is not defined as a crime by the Penn.,
         Crimes code, and did the lower court fail to correct this
         sentencing error?

Appellant’s Brief at 5.

      Appellant addresses only the merits on his claims that his guilty plea

was invalid and that the trial court’s sentence was illegal. Appellant fails to

respond to the PCRA court’s determinations it lacked jurisdiction to entertain

the merits of his claims because he was no longer serving his sentence and

the petition was untimely.

      We have reviewed the record and the relevant law and agree with the

PCRA court that Appellant was required to present his claims in a timely

PCRA petition. See 42 Pa.C.S. §§ 9542 (indicating PCRA is “sole means of

obtaining collateral relief”), 9543(a)(2)(iii) (stating claim that guilty plea was

unlawfully induced and petitioner is actually innocent is cognizable under

PCRA); 9543(a)(2)(vii) (recognizing challenge to imposition of sentence

greater than maximum is cognizable under PCRA). Moreover, we discern no

legal error in the court’s determinations that Appellant was no longer serving

a sentence within the meaning of the PCRA7 and he did not establish a PCRA




7
  It appears Appellant is currently incarcerated for an unrelated conviction.
However, as the PCRA court noted, he is no longer serving probation for the
instant case.



                                      -4-
J.S54042/15


time-bar exception.8 See 42 Pa.C.S. § 9543(a)(1)(i) (stating to be eligible

for PCRA, petitioner must show he is “currently serving a sentence of

imprisonment probation or parole for the crime”); Commonwealth v.

Fisher, 703 A.2d 714 (Pa. Super. 1997) (holding possibility of imprisonment

for failure to pay fines for summary offense was not sentence within

meaning of PCRA); see also 42 Pa.C.S. § 9545(b)(1)-(3); Commonwealth

v. Jackson, 30 A.3d 516, 523 (Pa. Super. 2011) (concluding, “[W]hen the

one-year filing deadline of section 9545 has expired, and no statutory

exception has been pled or proven, a PCRA court cannot invoke inherent

jurisdiction to correct orders, judgments and decrees, even if the error is

patent and obvious”).       Accordingly, we are precluded from considering

Appellant’s challenges to the validity and his plea or the legality of the trial

court’s order of restitution.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/15/2016



8
  Instantly, Appellant’s conviction became final on June 4, 2008, after he
failed to timely appeal the judgment of sentence. Thus, the PCRA required
that a facially timely petition be filed by June 4, 2009. See 42 Pa.C.S. §
9545(b)(1)-(3); Commonwealth v. Brown, 943 A.2d 264, 267 (Pa. 2008).



                                     -5-